Citation Nr: 0323271	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  93-27 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to August 
1946.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Detroit, 
Michigan, Department of Veterans Affairs (VA) Regional Office 
(RO).  Thereafter, the veteran moved to Florida and his claim 
was forwarded to the Board from the St. Petersburg, Florida 
RO.

In a decision dated in June 1998, the Board denied the 
veteran's claim for service connection for a bilateral knee 
disability.  The veteran duly appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court) (formerly known as the United States Court of 
Veterans Appeal).  The Court granted a joint motion for 
remand and to stay further proceedings, and vacated the 
Board's decision in November 1999.  The Court then remanded 
the case for compliance with the instructions contained in 
the joint motion for remand.  A copy of the court order and a 
copy of the joint motion for remand have been filed in the 
veteran's claims folder.  The Board remanded the case for 
further development in June 2000.  

Thereafter, the Board undertook additional evidentiary 
development pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  This regulation was subsequently 
invalidated by the United States Court of Appeals for the 
Federal Circuit in  Disabled American Veterans v. Secretary 
of Veterans Affairs, No. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  However, in light of the favorable outcome in this 
decision, the Board does not believe that remand to the RO 
for additional adjudication is necessary because the veteran 
is not prejudiced by the Board's decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A bilateral knee disability, diagnosed as degenerative 
arthritis of both knees, is the result of injury incurred in 
service.  


CONCLUSION OF LAW

With resolution of reasonable doubt, a bilateral knee 
disability was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  The 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001).  The 
legislation has eliminated the well-grounded claim 
requirement, has expanded the duty of VA to notify the 
appellant and the representative, and has enhanced its duty 
to assist an appellant in developing the information and 
evidence necessary to substantiate a claim.  See generally 
VCAA.  Given the disposition reached in this case, the Board 
finds that VA has met its duty to assist the veteran in the 
development of the claim on appeal under VCAA.  

Factual Background

The service medical records are negative for complaints, 
treatment or findings referable to right and/or left knee 
problems.  On separation examination in August 1946, a 
history of "trick right knee 44-45-46" was noted; however, 
physical examination of the lower extremities was normal.  It 
was noted that he was 72 inches tall and weighed 208 pounds.  

Private treatment records and physicians' statements dated 
from 1953 to 1991 show that the veteran was seen in July 1953 
complaining of a painful right knee.  The pertinent diagnosis 
was internal derangement of the right knee.  In February 
1973, he was hospitalized and underwent a right medial 
meniscectomy.  At that time, he reported a history of right 
knee pain and locking of two years duration.  It was noted 
that the veteran had fallen in December 1970 and at that time 
noticed the onset of right knee swelling with occasional 
catching.  A July 1983 statement from Dr. I.K. indicates that 
X-rays of both knees showed osteoarthritis which was more 
advanced on the right side.  In a November 1988 statement, 
W.P.N., D.O., indicated that he examined the veteran, whom he 
described as being extremely obese, weighing 342 pounds.  In 
November 1990, the veteran underwent bilateral total knee 
arthroplasties.  A July 1991 statement from W.P.N., D.O., 
contains a diagnosis of severe degenerative osteoarthritis of 
both knees.

In an August 1992 statement, R.L.G., a fellow service 
comrade, reported that the veteran had had problems with his 
knees since being discharged from service.  A March 1993 
statement from W.B. related that he and the veteran went 
through Infantry training and that in late 1944 they went 
through rigorous combat training consisting of running, 
jumping, crawling, scaling high walls and marching with heavy 
packs and weapons.  Mr. B. stated at the end of each day the 
veteran's knees would ache.  He noted that the veteran 
continued, even while aboard ship, to have discomfort in both 
knees.  He further noted that after the war he saw the 
veteran on one occasion and at that time the veteran stated 
that he was still having pain in his knees.

At a personal hearing in May 1993, the veteran testified that 
during training, while marching to view a training film, he 
developed an unstable right knee.  He stated that he 
continued with the group and did indeed view the training 
film (sitting) and could not recall having any problems.  He 
reported that he again hurt his knee (the knee gave out) 
while in advanced training.  He continued to have pain in the 
knee thereafter.  He reported that following his training he 
was assigned to guard detachment aboard the AP John Pope.  He 
reported that on one occasion, while aboard ship he fell, hit 
the deck and had problems with his knee.  See May 1993 
hearing transcript.

A May 1995 VA examiner commented that as to the etiology, 
degenerative joint disease of the right knee was a service-
connected injury, while the degenerative joint disease of the 
left knee was probably related to the chronic right knee pain 
and favoring.  In a July 1997 statement, Dr. C.R.K. indicated 
that based on a review of articles and the history with the 
veteran it was his opinion that the veteran's knee pain 
started in 1944 as confirmed by W.B., a soldier serving in 
the Marines with him.

The veteran was afforded a VA orthopedic examination in 
November 1997.  After reviewing the entire claims folder, the 
examiner opined that there was no causal relationship between 
the bilateral knee disability and service.

The veteran was afforded another VA examination in September 
2000.  After reviewing the entire claims folder, the examiner 
opined that it was not likely that the veteran's bilateral 
knee disability was related to findings noted in the service 
or from his right knee injury in 1970, but may be related to 
his obesity.  It was noted that his reported weight at the 
time of evaluation was 330 pounds.  

The veteran was afforded a VA examination in May 2003, at 
which time it was noted that his claims file was reviewed.  
Following physical examination, the examiner opined that the 
veteran's current bilateral knee conditions were as likely as 
not etiologically related to "original service connected 
bilateral knee conditions" and "his morbid obesity, which 
is also a big contributing factor towards the early 
progression and deterioration of his original service 
connected bilateral knee conditions."  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Furthermore, in the case of any disease 
diagnosed after discharge, service connection may be granted 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

After reviewing all the evidence and material of record, 
where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107.  Thus, when the veteran seeks benefits and 
the evidence is in relative "equipoise", the law mandates 
that the veteran prevails.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Based on the evidence as a whole, including, most 
importantly, the May 1995 VA examiner's opinion and the July 
1997 statement from Dr. C.R.K., and giving the veteran the 
benefit of the doubt, the Board believes that the evidence 
supports the claim of entitlement to service connection for a 
bilateral knee disability.  In so deciding, the Board notes 
that the May 1995 VA examiner opined that degenerative joint 
disease of the right knee was a service-connected injury, 
while the degenerative joint disease of the left knee was 
probably related to the chronic right knee pain and favoring.  
In addition, Dr. C.R.K., in his July 1997 statement, opined 
that the veteran's knee pain started in 1944.  The Board 
further finds the veteran's testimony in may 1993 was 
credible.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board notes that the absence of specific service medical 
record entries showing treatment for bilateral knee 
disabilities is not fatal to this service connection claim, 
as credible testimony and subsequent medical opinion relating 
current residuals to service can be sufficient.  See 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Smith v. 
Derwinski, 2 Vet. App. 147, 148 (1992); Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  Although this matter 
is not free from doubt, as evidenced by the November 1997 and 
September 2000 VA examiners' opinions finding no etiological 
relationship to service, the Board is of the opinion that the 
above cited opinions at the least puts the issue in relative 
equipoise.  The Board accordingly finds that the veteran is 
entitled to the benefit of the doubt, the positive and 
negative evidence being in approximate balance.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1990).

In view of the above, the Board concludes that service 
connection for a bilateral knee disability is warranted.  


ORDER

Entitlement to service connection for a bilateral knee 
disability is granted.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

